IN THE COURT OF APPEALS OF IOWA

                                    No. 20-1609
                               Filed March 17, 2021


IN THE INTEREST OF T.T. and A.B.,
Minor Children,

S.A., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Cynthia S. Finley,

District Associate Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.




      David R. Fiester, Cedar Rapids, for appellant mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Judith Jennings Hoover, Cedar Rapids, attorney and guardian ad litem for

minor children.




      Considered by Bower, C.J., and Doyle and Mullins, JJ.
                                          2


BOWER, Chief Judge.

       A mother appeals the termination of her parental rights to T.T., born in 2010,

and A.B., born in 2011, pursuant to Iowa Code section 232.116(1)(f) (2020).1 She

contends grounds for termination were not proved, termination of her parental

rights is not in the children’s best interests, and permissive factors allow the court

to avoid termination of her parental rights. Because the mother’s substance-abuse

and mental-health concerns have not been adequately addressed and interfere

with her ability to provide consistent and stable parenting, we affirm the termination

of the mother’s parental rights.

       T.T. and A.B. are two of the mother’s seven children, none of whom are in

the mother’s custody.2     T.T.’s and A.B.’s fathers’ parental rights were also

terminated, and neither father appeals. The children were removed from their

mother’s custody on June 4, 2019, due to the mother’s aggressive and erratic

behavior and suspected methamphetamine use. T.T. and A.B. have been placed

with their three younger siblings in the care of their stepfather since the children

were adjudicated children in need of assistance (CINA) in June 2019. The mother


1 Section 232.116(1)(f) allows the court to terminate parental rights if all of the
following are proved:
              (1) The child is four years of age or older.
              (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
              (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.
2 From 2008 to 2011 the family was involved with juvenile court proceedings due

to the parents’ methamphetamine use and domestic violence.
                                         3


was ordered to participate in random drug testing, obtain a substance-abuse and

a    psychiatric/psychological    evaluation,    and    follow   any    treatment

recommendations. The stepfather obtained an order restraining the mother from

coming on the property or removing the children.

      The family was offered services by the department of human services

(DHS). The mother’s visits remained fully supervised. The mother refused to

submit to drug testing, claiming she did not trust the system.

      The mother was arrested on December 3 and charged with possession of

a controlled substance, methamphetamine.

      The mother obtained a psychological evaluation on March 12, 2020. The

evaluator’s report indicated the mother was twenty minutes late. The evaluator

observed the mother’s “[t]hought process was tangential and difficult to follow at

times.” The mother stated she started using methamphetamine when she was

nineteen years old and her last use was “this morning.” The mother reported that

methamphetamine “helps her [posttraumatic stress disorder (PTSD)] episodes.”3

The evaluator summarized her findings:

      Given that [the mother] admitted to using meth on the day of testing,
      scores on the tests cannot be trusted. She over-reported on most
      instruments, which may mean she has significant genuine
      psychological distress, but which may also mean the assessments
      are not fully accurate. Diagnoses are made based on history and
      self-report.

Diagnoses were PTSD; stimulant use disorder, amphetamine-type substance,

moderate; generalized anxiety disorder; and major depressive disorder, recurrent



3The mother reported having PTSD “episodes” that include physical symptoms
and impaired mental functioning.
                                          4


episode, moderate.      The evaluator recommended intensive substance-abuse

treatment; abstaining from using methamphetamine and other drugs; and

establishing and maintaining stable housing, consistent income, and supportive

and healthy relationships.       Also recommended was continuing individual

counseling for PTSD, anxiety, and depression.

       The mother later told her DHS case manager she had not used

methamphetamine the morning of her mental-health evaluation; rather, she was

“testing” the evaluator and felt that her report of using methamphetamine should

have led to calling off the evaluation.

       As of May 2020, the case manager summarized the lack of progress in the

juvenile proceedings. It was noted the mother had told family support providers

that she used methamphetamine. The case manager also noted the mother “tends

to focus on what has gone wrong in this case and wanting to fix those perceived

wrongs” rather than “focus[] on what she needs to do in order to get the children

back.” The case manager wrote that after recently understanding “drug testing is

going to be a huge factor in being able to move forward with her case,” the mother

agreed to get a test, but then missed the first call to be tested. The case manager

also wrote: “[The mother] is her own worst enemy in getting the children returned

to her.” The report indicated the mother was living with T.T.’s father, who also was

not participating in court-ordered drug testing.

       At the May 27 permanency hearing, the mother stated she had obtained a

substance-abuse evaluation and that no treatment was recommended, but no

documentation of the evaluation was provided to DHS. There was evidence the

mother violated the restraining order between her and the stepfather by constantly
                                          5


driving by his home and contacting his coworker to speak negatively of him. The

court changed the goal in T.T.’s case to termination of parental rights and adoption.

However, the goal with respect to A.B. remained reunification with the mother.

         On June 8, the mother provided a sample for urinalysis (UA) and had a drug

patch placed. The UA was negative for all substances. The patch was positive

for methamphetamine.

         On July 16, a petition to terminate the mother’s rights to T.T. and A.B. was

filed.

         The case manager’s October 28 report to the court states the mother “has

admitted to a relapse during this reporting time and has also admitted to

struggling.” The mother had not provided any further drug testing through DHS

and was not engaged in any mental-health treatment. She summarized:

         During this reporting period, [the mother] has continued to refuse to
         do drug testing through DHS. She has admitted to having a relapse
         a couple months ago and has recently admitted to struggling with her
         substance abuse issues. . . . The children have been out of home
         for over a year and are in need of having permanency in their lives.
         They need to know where they are going to be long term and not
         have their lives disrupted any more than it has been.

         A termination-of-parental-rights hearing was held on November 2. The

mother testified she was self-employed, attending online schooling, and planning

to develop a drug rehab facility using equine therapy. She stated she also was

involved in helping others locate family members subjected to human trafficking,

which required she engage with “certain circles” hanging around with “what society

calls junkies or meth heads or drug dealers.” She called this work “my addiction.”

With regard to her own substance-abuse issues, the mother testified she had been

a recovering addict for six years and acknowledged use of methamphetamine in
                                          6


November 2018 and October 2019. She denied any more recent use, contending

the positive sweat patch was the result of someone intentionally switching her vape

pen for one containing methamphetamine.

       Service providers testified to concerns regarding drug usage by the mother

prior to her visits. The family safety specialist (FSS), who had been involved in the

supervised visits throughout the life of the case, testified the mother often used her

visits to vent about issues and discuss her work with human trafficking victims

rather than focusing on the children. The FSS expressed concern about the

mother’s passion being directed at a “new path every couple visits” rather than on

the children and their need for stability. She testified it is obvious the mother loves

her children and they love her but the children were more bonded to their siblings

and T.T. and A.B. were bonded with their stepfather, who they call “dad.”

       The case manager testified the stepfather had become a licensed foster

care provider and was willing to adopt T.T. and A.B. and facilitate visits with their

older siblings. She testified the children needed stability. The children’s guardian

ad litem joined in recommending terminating the mother’s parental rights.

       On November 23, the juvenile court terminated the mother’s parental rights,

concluding there was clear and convincing evidence the children could not be

returned to the mother’s custody “now, or in the reasonably near future.” The court

found T.T. and A.B. were fully integrated into the home with their stepfather and

siblings and wished to remain there with their siblings.

       The mother appeals. She concedes the children are both older than four

years of age, have been adjudicated CINA, and have been removed from her

custody for more than the last twelve consecutive months.            See Iowa Code
                                         7


§ 232.116(f)(1)–(3). She asserts, however, the children could be returned to her

at the present time and, thus, grounds for termination do not exist.        See id.

§ 232.116(f)(4). We cannot agree.

       On our de novo review, see In re A.M., 843 N.W.2d 100, 110 (Iowa 2014),

there is clear and convincing evidence the children cannot be returned to the

mother’s custody at present without the risk of adjudicatory harm. The concerns

that were present in June 2019 remain concerns at the time of the termination

hearing. The mother has consistently refused drug testing and denies the need

for substance-abuse treatment, she has reported relapses over the course of the

proceedings, while denying those same relapses later. She has been unable or

unwilling to honestly assess her substance abuse. She lives with T.T.’s father,

who also has failed to address his own substance-abuse issues. The mother

testified her last mental-health treatment was in March 2020. The mother has yet

to adequately recognize the affects her substance abuse and mental health have

on the children.

       “Even after we have determined that statutory grounds for termination exist,

we must still determine whether termination is in the children’s best interests.” In

re A.B., 815 N.W.2d 764, 776 (Iowa 2012). Giving primary consideration to the

children’s safety, the best placement for furthering their long-term nurturing and

growth, and to their physical, mental and emotional needs as required by section

232.116(2), we conclude termination of the mother’s parental rights is in the

children’s best interest. The mother has been unwilling or unable to address her

substance-abuse and mental-health issues. She has chosen her other passions

over her children. And as the juvenile court observed, she “needs mental health
                                           8


therapy that she is not engaging in at the current time.”          The children need

permanency and stability now. T.T. and A.B. have been in a safe and stable home

with their stepfather and siblings. They are fully integrated into that family. See

id. at 778 (“It is simply not in the best interests of children to continue to keep them

in temporary foster homes while the natural parents get their lives together.”

(citation omitted)).

       Iowa Code section 232.116(3) provides several permissive factors the court

may use to save the parent-child relationship “based on the unique circumstances

of each case and the best interests of the child.” A.M., 843 N.W.2d at 113 (citation

omitted).   The mother contends her bond with the children weighs against

termination.   Section 232.116(3)(c) provides the court need not terminate a

parent’s rights if it finds by clear and convincing evidence “that the termination

would be detrimental to the child at the time due to the closeness of the parent-

child relationship.” We acknowledge the children love their mother. Yet, they are

more bonded to each other, their stepfather, and their siblings. Their need for

permanency in a safe, sober, and consistent home environment supports the

termination of the mother’s parental rights. We therefore affirm.

       AFFIRMED.